PER CURIAM.
After conviction for first degree assault and an unsuccessful direct appeal, Gary L. Wilson sought post-conviction relief under Rule 27.26. The motion was denied and this appeal followed.
Under these circumstances, Wilson fails to satisfy the Rule 27.26(b)(1) jurisdictional prerequisite of being “in custody” as that term is defined in Lalla v. State, 463 S.W.2d 797, 801 (Mo.1971). Therefore, the trial court lacked jurisdiction to entertain the motion, see Peterson v. State, 476 S.W.2d 608 (Mo.1972), and this court is likewise without jurisdiction to hear the appeal.
The record indicates that the subject offense was committed at a time when Wilson was on parole from a sentence imposed in the federal court. In consequence, that parole was revoked and Wilson was returned to federal custody to serve the remainder of that sentence. He is not now and never has been in state custody serving the sentence from which relief was sought under the Rule 27.26 motion.
The appeal is dismissed.
All concur.